Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 31, 2016

The Court of Appeals hereby passes the following order:

A16A1743. CHARLOTTE DISPAIN v. ROBERT GRESHAM et al.

      Following a defense verdict, plaintiff Charlotte Dispain filed a notice of direct
appeal from the trial court’s order awarding OCGA § 9-15-14 attorney fees. We lack
jurisdiction to consider the appeal because such awards must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (10); Jones v. Padgett,
186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Dispain’s failure to comply with
the discretionary appeal requirements deprives this Court of jurisdiction to consider
her appeal, which is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            05/31/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.